ORDER

PER CURIAM.
Jule Jefferson (“Defendant”) appeals the entry of the judgment on the jury verdict convicting him of forcible rape, forcible sodomy, kidnapping, sexual abuse, third-degree assault, and two counts of armed criminal action. He was sentenced to concurrent terms of life imprisonment for rape and sodomy with the sentence to run consecutively to concurrent terms of life imprisonment for both counts of armed criminal action, twenty years for kidnapping, seven years for sexual abuse, and one year for third-degree assault. On appeal, he alleges three points of error. First, he argues that the trial court erred by not ordering a second mental evaluation upon his oral motion, and that this error was sufficient to cause a mistrial. In his second point, he alleges that the state presented insufficient evidence to sustain a conviction for one of the counts of armed criminal action. Finally, in Defendant’s third point, he claims the trial court plainly erred in allowing the prosecutor to question a detective on whether Defendant spoke to him. He alleges he was denied constitutional protection in that his refusal to speak was used against him.
A written opinion reciting the facts and restating the law would have no prece-dential value. The parties have been furnished with a memorandum for their information only that sets forth the facts and reasons for this decision. We have reviewed the briefs of the parties and the record on appeal and find that the Defendant’s points are without merit.
The judgment entered on the jury verdict is affirmed pursuant to 30.25(b).